MEMORANDUM **
Timothy G. Wakefield appeals the district court’s order affirming his conviction for operating a motor vehicle on a Forest Development Road without a valid driver’s license in violation of 36 C.F.R. § 261.54 and Forest Order No. 01-005. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
*530Wakefield contends that the Forest Service does not have authority to create the prohibition that he violated nor to enforce it. This argument is without merit. The Forest Service regulation at issue is well within the scope of its authority. See 36 C.F.R. § 261.50 (stating the Forest Service supervisor may issue orders that restrict the use of described areas within its jurisdiction); cf. United States v. True, 946 F.2d 682, 683-84 (9th Cir.1991) (recognizing that the Forest Service Supervisor had authority to issue orders pursuant to 36 C.F.R. § 261.50).
Wakefield’s August 30, 2004 motion to correct the trial transcript and to grant additional time is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *530courts of this circuit except as provided by Ninth Circuit Rule 36-3.